DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

 Response to Amendment
 This Office Action is in response to an amendment filed on 1/28/2022. As directed by the amendment, claims 1-16 were canceled, and claims 17-25 were added. Thus, claims 17-25 are pending for this application.

 Drawings
Figures 16-17 are objected to for failing to comply with 37 CFR 1.84(b)(1) due to the illustrations being black and white photographs.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second one way valve located in series with the one way valve along the interior of the first tubular member” (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
 
Claim Rejections - 35 USC § 103
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Keldmann (US 2012/0165482, hereinafter Keldmann ‘482) in view of Gray (US 4,579,114), Keldmann (US 2008/0190423, hereinafter Keldmann ‘423) and Faram (US 9,566,397).
Regarding claim 17, Keldmann ‘482 discloses (Figures 6 and 16) a medicament delivery device (10) comprising 
a first tubular section (12, inserted in nose of user), 
a second tubular section (11, inserted in mouth of user), 
a bendable corrugated section (corrugated part 13, paragraph [0046]) including connecting the first tubular section to the second tubular section, 

a medicament (dose 14) contained within the medicament delivery device (10).
Keldmann ‘482 does not disclose that the one way valve is coupled to an exterior of the second tubular section and has a widened body, wherein the widened body has a greater cross-section diameter than the second tubular section.
However, Gray teaches (Fig. 1-5) a respiratory device having a second tubular section (comprising tubes 13 and 22), wherein the second tubular section has a one way valve (valve 16, Col. 3 lines 26-27 state valve is one-way. The valve comprises a piston 26 that is biased against a tapered portion by a spring 28) coupled to an exterior of the second tubular section (see Fig. 2) and having a widened body, wherein the widened body has a greater cross-sectional diameter than the second tubular section (shown in Fig. 3-5, valve 16 has greater cross-sectional diameter compared to second tubular section 13,22). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one way valve of Keldmann ‘482 to have a widened body as taught by Gray for the purpose of improving control of air flow due to the inclusion of a biasing spring
Keldmann ‘482 discloses a pair of removable caps proximate a proximal end of each of the first and second tubular sections which are removable prior to use (paragraph [0040]), but does not disclose the cap having a medicament chamber holding a medicament and including a sealing member, wherein a proximal end of the first tubular section is located within the cap and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap and medicament of Keldmann ‘482 such that the cap having a medicament chamber holding a medicament and including a sealing member, wherein a proximal end of the first tubular section is located within the cap and abuts the sealable opening, as taught by Keldmann ‘423, because pre-filling the medicament in a cap instead of prefilling the medicament in the tube allows for higher production speed and lower handling costs (paragraph [0067] lines 1-6 of Keldmann ‘423). Additionally, having the medicament in a chamber of the cap reduces mechanical agitation of the medicament, which 
The modified Keldmann ‘482 reference does not disclose wherein removal of a sealing medium for sealing the sealable opening causes the medicament to flow through the first tubular section in a first direction and into the corrugations of the bendable section, and wherein the medicament exits the first tubular section in a second opposite direction during use of the medicament delivery device. However, Faram teaches (Fig. 3) an inhalation device including a second tubular section (inlet port 28. While Fig. 3 does not show the inlet port, claim 3 of Faram, dependent on claim 1 of Faram claims a combination of Fig. 1 and Fig. 3 that includes the multi-component embodiment of Fig. 3 (claim 3) that includes both an inlet port (claim 1 line 24) and outlet port (claim 1 line 11), see claims 1 and 3 of Faram) and a first tubular section (outlet port 24) proximate a sealable opening (seal 46 of outlet cap 26 is pierced to release medicament into chamber 12, thereby forming a sealable opening), and a removable cap (outlet cap 26) containing a medicament within (medicament contained within blister 44,46), and the wherein removal of a sealing medium for sealing the sealable opening (via piercing blister 44,46) causes the medicament to flow through the first tubular section in a first direction (medicament leaves member 44,46 and enters second tubular sections 24), and wherein the medicament exits the first tubular section in a second opposite direction during use of the medicament delivery device  (user removes cap 26 and attaches a mouthpiece, not shown, and user inhales through mouthpiece, in addition to the flow caused by gas source attached to inlet port 28, which causes medicament to exit in opposite direction, see Col. 7 lines 47-50). Regarding the limitations “causes the medicament to flow through the first tubular section and into the corrugations of the bendable section”, the combination of Keldmann ‘482, Keldmann ‘423 and Faram provides the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation of the medicament delivery device of the modified Keldmann ‘482 reference to include wherein removal of a sealing medium for sealing the sealable opening causes the medicament to flow through the first tubular section in a first direction and into the corrugations of the bendable section, and wherein the medicament exits the first tubular section in a second opposite direction during use of the medicament delivery device, as taught and suggested by Faram, for the purpose of reducing risk of improper dosing events (because user inhales from the second tubular section, which also engages the medicament cap, the cap must be removed prior to use. Furthermore, because the direction of inhalation flow is opposite to that of the flow of the medicament depositing within the tubular sections, one of ordinary skill in the art would recognize that the likelihood of more medicament from the medicament compartment reaching the patient is increased due to the medicament being released into the medicament delivery device closer to the user, therefore having less area to travel when being inhaled).
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Keldmann (US 2012/0165482, hereinafter Keldmann ‘482) in view of Gray (US 4,579,114), Keldmann (US 2008/0190423, hereinafter Keldmann ‘423) and Faram (US 9,566,397) and further in view of Moller (US 2011/0066136).
Regarding claim 18, Keldmann ‘482 discloses a one way valve, but does not disclose a second one way valve in series with the one way valve along the interior of the second tubular 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keldmann ‘482 to include a second one way valve in series with the one way valve along the interior of the second tubular member as taught by Moller for the purpose of creating a control chamber between the two valves to contain medicine that unintentionally moved upward (e.g. from tilting the device), thereby improving control of the device (paragraph [0044] lines 1-14 of Moller).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keldmann (US 2012/0165482, hereinafter Keldmann ‘482) in view of Gray (US 4,579,114), Keldmann (US 2008/0190423, hereinafter Keldmann ‘423) and Faram (US 9,566,397), and further in view of Tsutsui (US 8,827,946).
Regarding claim 19, Keldmann ‘482/Gray discloses a one way valve comprising an air inlet section (top of valve 16 of Gray connected to hose 13) having a tapered valve seal (tapered portion of valve 16 that piston portion 26 is pressed into when no air from inlet), an air inlet (region above tapered portion that air enters to push down piston 26 when large enough pressure), and a first mating portion (portion of valve 16 that locks with mating portion 31, see Annotated Figure 4 of Gray below); wherein the air inlet section is inserted over a first section of the second tubular section (see connection between top of valve 16 and hose 13 in Gray), an air outlet section (base 31) having an abutment surface (projections 29 of base 31 abut spring 28, see Col. 3 lines 18-21), an air outlet (portion of curved tube 22 connected to base 31 that air passes through when piston 26 is depressed, see Annotated Figure 4 of Gray), and a second mating 

    PNG
    media_image1.png
    729
    424
    media_image1.png
    Greyscale

Keldmann ‘482/Gray does not disclose a shaft, wherein the shaft has a proximal end and a distal end, and wherein the proximal end of the shaft comprises a sealing gasket formed circumscribing the shaft; and a spring surrounding the distal end of the shaft, wherein a proximal 
[AltContent: textbox (First Annotated Figure 4 of Tsutsui)]
    PNG
    media_image2.png
    588
    549
    media_image2.png
    Greyscale
However, Tsutsui teaches (Figure 4) a nasal applicator (1) having a one-way valve comprising an air inlet section (u-shaped piece in First Annotated Figure 4 of Tsutsui below) having a tapered valve seal (tapered section that abuts sealing gasket 15), air inlet (3a), and first mating portion (see First Annotated Figure 4 of Tsutsui below).
 

The one-way valve of Tsutsui has an air outlet section (piece above u-shaped piece, see First Annotated Figure 4 of Tsutsui above) having an abutment surface (see First Annotated Figure 4 of Tsutsui above), air outlet (see First Annotated Figure 4 of Tsutsui above), and second mating portion (see First Annotated Figure 4 of Tsutsui above), wherein the first mating portion is interlocked to the second mating portion (see First Annotated Figure 4 of Tsutsui above).
The one-way valve of Tsutsui also comprises a shaft (see Second Annotated Figure 4 of Tsutsui below) having a scaffold construction, wherein the shaft has a proximal end and a distal end (see Second Annotated Figure 4 of Tsutsui below), and wherein the proximal end of the shaft comprises a sealing gasket (15) formed circumscribing the shaft (see Second Annotated Figure 4 of Tsutsui below, and Fig. 6B shows that disk has a hole to receive shaft, therefore sealing gasket circumscribes the shaft); and a spring (14) surrounding the distal end of the shaft (see Second Annotated Figure 4 of Tsutsui below), wherein a proximal end of the spring abuts the abutment surface and a distal end of the spring exerts a biasing force against the sealing gasket (see Second Annotated Figure 4 of Tsutsui below), causing the sealing gasket to form an airtight connection with the tapered valve seal to restrict airflow from the air outlet section to the air inlet section (Col. 7 lines 65-67 and Col. 8 line 1-25).
[AltContent: textbox (Second Annotated Figure 4 of Tsutsui)]
    PNG
    media_image3.png
    776
    483
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one way valve of the Gray reference to have a shaft, wherein the shaft has a proximal end and a distal end, and wherein the proximal end of the shaft comprises a sealing gasket formed circumscribing the shaft; and a spring surrounding the distal end of the shaft, wherein a proximal end of the spring abuts the abutment surface and a distal end of the spring exerts a biasing force against the sealing gasket, causing the sealing gasket to form an airtight connection with the tapered valve seal to restrict airflow from the air outlet section to the air inlet section as taught by Tsutsui detailed for the purpose of improving the stability of the spring by preventing the likelihood of bending (since the shaft is 
Regarding claim 20, the Gray reference discloses that when the air inlet receives an airflow force greater than the biasing force of the spring, the spring is compressed and the airtight connection is removed, allowing airflow from the air inlet to the air outlet (Gray discloses that sealing gasket 16 biased upward by spring 38, and when air pressure in direction of flow is great enough, disk 16 is pressed downward and spring 38 is further compressed. See Gray Col. 3 lines 14-31).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Keldmann (US 2012/0165482, hereinafter Keldmann ‘482) in view of Gray (US 4,579,114), Keldmann (US 2008/0190423, hereinafter Keldmann ‘423) and Faram (US 9,566,397), and further in view of Gengar (US 9,078,989). 
Regarding claim 21, the Keldmann ‘482 reference discloses a nasal fitting located on the second tubular section (end of second tubular section 12 that is to be inserted into nostril when used, see paragraph [0041] lines 1-8 of Keldmann ‘482 ), but does not disclose that the nasal fitting forms an airtight seal with the naris of the user when the nasal fitting is inserted into the naris and that the nasal fitting comprises a plurality of pliable rings of increasing diameter.
However, Gengar teaches (Figures 1-5) a nasal delivery device with a nasal fitting (nosepiece 23, having sealing lips 25, 26) on a tubular section (19), wherein the nasal fitting 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nasal fitting of Keldmann ‘482 to form an airtight seal with the naris of the user when the nasal fitting is inserted into the naris and that the nasal fitting comprises a plurality of multi-tiered pliable rings as taught by Gengar for the purpose of preventing the device from slipping out of the patient’s nose (Col. 3 lines 46-57 of Gengar).
 

  Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Keldmann (US 2012/0165482, hereinafter Keldmann ‘482) in view of Gray (US 4,579,114), Keldmann (US 2008/0190423, hereinafter Keldmann ‘423) and Faram (US 9,566,397), Gengar (US 9,078,989) and further in view of Walters (US 4,180,069).
Regarding claim 22, modified Keldmann ‘482 discloses a nasal with rings, but does not disclose wherein the nasal fitting is without separations between the rings. However, Walter teaches (Fig. 4) a fitting including rings (24a-24d) without separations between the rings.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of rings of modified Keldmann such that there is no separation between the rings, as taught by Walters, for the purpose of reducing amount of material required to make the fitting (since removing space .

  Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Keldmann (US 2012/0165482, hereinafter Keldmann ‘482) in view of Gray (US 4,579,114), Keldmann (US 2008/0190423, hereinafter Keldmann ‘423) Faram (US 9,566,397), Gengar (US 9,078,989) and Walters (US 4,180,069), and further in view of Chintakis (US 2016/0271352).
Regarding claim 23, the modified Keldmann ‘482 reference discloses a tip located at a proximal end of the second tubular section (the end of a tube is inherently a tip, therefore the tip is the end of the second tube of Keldmann ‘482 inserted into a user’s nostril), wherein the nasal fitting (23 in Gengar Figure 1) is located along the second tubular section (the combination provides that the nasal fitting would be on the second tubular section since that would be the section that goes into the nose), and discloses that the tip extends beyond the nasal fitting such that the tip is located completely within a nasal cavity of the user when the nasal fitting is inserted into the naris of the user (the nasal fitting 23 in Figure 1 of Gengar is positioned below the tip of tube 18, therefore the tip of the tube extends beyond the nasal fitting and would therefore be located completely within a nasal cavity of the user when the fitting is inserted into 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of Keldmann ‘482 such that the tip is cone-shaped as taught by Chintakis for the purpose of allowing for easier insertion of the tube in the nasal passage and improving comfort of the user when the tube is positioned within the nasal passage (Chintakis paragraph [0026] lines 6-11).
Regarding claims 24-25, Chintakis discloses a cone-shaped tip but discloses that the proximal end of the tubular section are angled inward at a range of 40-50 degrees to form the cone-shaped tip (paragraph [0025] lines 10-12), but does not teach a range of 30-40 degrees, or at for instance 38 degrees, as claimed by the applicant. However, the range of 40-50 degrees disclosed in Chintakis is close to the range of 30-40 degrees, for instance 38 degrees, as claimed by the applicant and one would expect similar results for both ranges, therefore a prima facie case exists (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783; see MPEP 2144.05).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inward angle of the proximal end of the tubular section to be angled inward at a range of 30-40 degrees or at for instance 38 degrees for the purpose of allowing for easier insertion of the tube in the nasal passage and reducing the likelihood of irritating the nasal passage of the user (paragraph [0026] lines 6-12 Chintakis), since it has been held that where the general conditions of a claim are disclosed in the prior art, .

Response to Arguments
 Applicant’s arguments filed 1/28/2022 have been fully considered.
While Applicant’s arguments are directed to claims 1, 10, and 14-16, these claims were canceled and therefore the arguments regarding rejection of claims 1, 10 and 14-16 are moot. As a matter of compact prosecution, the examiner will address applicant’s arguments directed to claim 1 as if applicant intended to address claim 17.
On page 5 paragraphs 2-3 of Remarks, Applicant argues that Keldmann teaches away from incorporating the valve of Grey because Keldmann discloses in paragraph [0018] that “Preferably, the device according to the invention does not comprise parts which are separate from the tubular body because such separate parts would not only increase the manufacturing costs of the device according to the invention, but would also involve a risk to the user”. Applicant argues that this constitutes teaching away because it criticizes, discredits, or discourages the combination of elements proposed by the examiner.
The examiner respectfully disagrees.
Specifically, the examiner points to the beginning of paragraph [0018] of Keldmann which recites that the device “preferably
Applicant further argued (page 6 paragraph 1 of Remarks) that one of ordinary skill would not combine the Grey and Keldmann references because Gray is directed to mouth to mouth resuscitation and therefore the one way valve or Gray is too large to incorporate into the tubular body of Keldmann and requires orders of magnitude more force to open and would make the device of Keldmann unusable.
The examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Gray is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Gray is reasonably pertinent to the problem with which applicant is concerned, that being provided a valve that prevents improper flow of air (air flows only in one direction).
In response to applicant's argument that Gray is too large to incorporate into the tubular body of Keldmann and requires orders of magnitude more force to open and would make the device of Keldmann unusable, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments regarding allowability of the dependent claims have been considered but are moot due to rejection of all independent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785